t c memo united_states tax_court eugene c joseph sr petitioner v commissioner of internal revenue respondent docket no filed date eugene c joseph sr pro_se john t lortie for respondent memorandum opinion parr judge this case is presently before the court on respondent's motion for partial summary_judgment filed date pursuant to rule all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the taxable_year in issue unless otherwise indicated by statutory notice dated date respondent determined a deficiency in petitioner's federal_income_tax for tax_year of dollar_figure and additions to tax under sec_6651 and sec_6654 in the amounts of dollar_figure and dollar_figure respectively petitioner eugene c joseph sr resided in sunrise florida on date the date the petition was filed in his petition petitioner asserted among other things that the statute_of_limitations was a bar to assessment and collection of the tax and additions determined by respondent for taxable_year respondent answered the petition on date asserting among other things that respondent's determination was not barred by the statute_of_limitations on date petitioner filed a motion objecting to respondent's motion for partial summary_judgment the sole issue presented for summary adjudication is whether the statute_of_limitations for the taxable_year ended date had expired at the time that respondent mailed the notice_of_deficiency to petitioner we hold that it did not summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 85_tc_527 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 a motion for summary_judgment will not be granted if there is a genuine issue of material fact 71_tc_587 the facts presented below which are sufficient to resolve the legal issue presented are not in dispute background on date petitioner filed a form_1040 individual_income_tax_return for the taxable_year this form was not signed it contained the statement 5th in the space provided for petitioner's signature the statutory_notice_of_deficiency upon which this case is based was sent to petitioner on date statute_of_limitations petitioner claims that the assessment and collection of a deficiency in income_tax for the taxable_year is barred by the statute_of_limitations respondent contends that petitioner failed to file a valid_return for and therefore the income_tax deficiency for that year may be assessed at any time under sec_6501 generally assessment must be made within years after filing of a return sec_6501 however in the case of failure_to_file a return the tax may be assessed at any time sec_6501 the statute_of_limitations is a defense in bar and not a plea to the jurisdiction of this court 57_tc_735 petitioner has the burden of proving that a return was filed the date of such filing and when the statute_of_limitations expired 76_tc_818 robinson v commissioner supra pincite respondent bears the burden of proving that any extension of the statute_of_limitations is applicable miami purchasing serv corp v commissioner supra in 82_tc_766 affd 793_f2d_139 6th cir this court distilled the essence of the supreme court's test to determine whether a document constitutes a tax_return for statute_of_limitations purposes those essential elements as set out in beard v commissioner supra pincite are as follows first there must be sufficient data to calculate a tax_liability second the document must purport to be a return third there must be an honest and reasonable attempt to satisfy the requirements of the tax law and fourth the taxpayer must execute the return under penalties of perjury in regard to the fourth requirement sec_6065 requires that returns be verified in writing under penalty of perjury on date petitioner mailed to respondent an unexecuted form_1040 described supra on page it is well established that the filing of an unsigned document does not rise to the level of a return and therefore such a document does not start the running of the statute_of_limitations against respondent 281_us_245 beard v commissioner supra pincite 72_tc_818 see 102_tc_137 affd 53_f3d_799 7th cir therefore we conclude that the assessment against petitioner of any income_tax deficiency for the taxable_year was not barred by the statute_of_limitations contained in sec_6501 on date when respondent issued the notice_of_deficiency rather than sign the form_1040 submitted to respondent on date petitioner wrote 5th on the signature line the fifth_amendment privilege_against self-incrimination protects an individual from being compelled to disclose information that could reasonably be expected to furnish evidence needed to prosecute the claimant for a crime 406_us_441 341_us_479 the requirements that taxpayers shall prepare and file their tax returns do not violate the fifth_amendment privilege_against self-incrimination 274_us_259 457_f2d_369 9th cir affg 54_tc_1642 the fifth_amendment privilege only applies when the possibility of self-incrimination is a real danger not a remote and speculative possibility 712_f2d_195 5th cir for the reasons stated herein respondent's motion for partial summary_judgment is granted an appropriate order will be issued
